Title: James Madison to Timothy Clowes, 19 June 1827
From: Madison, James
To: Clowes, Timothy


                        
                            
                                Sir.
                            
                            
                                
                                    Montpelleir
                                
                                June 19th—1827
                            
                        
                        Your two letters of May 4. & 25. with their respective enclosures have been duly recd. as has been a
                            letter from Mr. Hatch, enclosing the copy of Certificates refered to in the first of them to me. These several
                            communications will be laid before the Visitors of the University of Virga. at their appointed meeting on the 10th— of
                            next month. 
                        
                            
                                
                            
                        
                    